DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 and 02/18/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9-12 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2016/0141282).
Regarding claim 1, Jang teaches a semiconductor device in fig. 29 comprising: 
a first semiconductor chip (see notation below); and 
a second semiconductor chip (see notation below) disposed on the first semiconductor chip, 
wherein the first semiconductor chip includes: 
a first substrate (310); 
a first insulating layer (refer to a combined insulating layers of 330 and 370) disposed on the first substrate (310) and having a top surface (refer to an upper surface of the combined insulating layers of 330 and 370); 
a first metal pad (354) embedded in the first insulating layer and having a top surface substantially planar with the top surface of the first insulating layer (refer to the upper surface of the combined insulating layers of 330 and 370); and 

a second substrate (410); 
a second insulating layer (refer to a combined insulating layers of 430 and 470) disposed below the second substrate (410) and having a top surface (refer to an upper surface of the combined insulating layers 430 and 470); 
a second metal pad (454) embedded in the second insulating layer (refer to the combined insulating layers of 430 and 470) and having a top surface substantially planar with the top surface of the second insulating layer (refer to the combined insulating layers of 430 and 470); and 
a second barrier (454) disposed between the second insulating layer (refer to the combined insulating layers of 430 and 470) and the second metal pad (454), and2PRELIMINARY AMENDMENTAttorney Docket No.: Q250856 
Appln. No.: Not Yet Assignedwherein the top surfaces of the first insulating layer and the second insulating layer are bonded to provide a bonding interface (refer to the bonding interface 370 and 470), 
the first metal pad and the second metal pad (354 and 454) are mutually connected, and 
a portion of the first insulating layer (refer to a portion of 370) is in contact with a side region of the first metal pad (354).




    PNG
    media_image1.png
    594
    801
    media_image1.png
    Greyscale
    
Regarding claim 2, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 29 of Jang teaches an end portion of the first barrier is spaced apart from the bonding interface (NOTE: the end portion of 344 is spaced apart from the bonding interface via the thickness of layer 370).

    PNG
    media_image2.png
    681
    829
    media_image2.png
    Greyscale

Regarding claim 4, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 29 of Jang teaches the first insulating layer (refer to the combined insulating layers of 330 and 370) includes a first insulating film (330) disposed on the first substrate and a second insulating film (370) disposed on the first insulating film (330).
Regarding claim 6, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 29 of Jang teaches the portion of the first insulating layer (refer to a portion of 370) contacting the side region of the first metal pad (352) and adjacent to the bonding interface is the second insulating film.

    PNG
    media_image1.png
    594
    801
    media_image1.png
    Greyscale
 
Regarding claim 9, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 29 of Jang teaches the first insulating film includes silicon oxide (see par. 44), and the second insulating film includes an insulating material including silicon oxynitride, silicon carbonitride, or silicon nitride (see par. 51).
Regarding claim 10, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 29 of Jang teaches an end portion of the first barrier extends to the bonding interface (NOTE: the barrier 344 is extending to the direction of the bonding interface) , and the portion of the first insulating layer (refer to a portion of 370 that is in contact with 354 is vertically separated from the other 

    PNG
    media_image1.png
    594
    801
    media_image1.png
    Greyscale

Regarding claim 11, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 29 of Jang teaches the first insulating layer (refer to the combined of insulating layers 330 and 370) includes a first insulating film (330) disposed on the first substrate (310) and a second insulating film (370) disposed on the first insulating film (330), and wherein the portion of the first insulating layer (refer to a portion of 370) in contact with the side region of the first metal pad (354) is a portion of the second insulating film (refer to the portion of 370 that is covering a side surface of 354).

Regarding claim 19, Jang teaches a semiconductor device in fig. 29 comprising: 
a first semiconductor chip; and 
a second semiconductor chip disposed on the first semiconductor chip, 
wherein the first semiconductor chip includes a first substrate (310), a first insulating layer (refer to 330 and 370) disposed on the first substrate and having a planar top surface, a first metal pad (354) embedded in the 5PRELIMINARY AMENDMENTAttorney Docket No.: Q250856first insulating layer (refer to layers 330 and 370) and having a top surface substantially planar with the top surface of the first insulating layer, a first barrier (344) disposed between the first insulating layer (refer to 330 and 370) and the first metal pad (354), 
wherein a second semiconductor chip includes a second substrate (410), a second insulating layer (430 and 470) disposed below the second substrate (410) and having a planar top surface, a second metal pad (454) embedded in the second insulating layer (430 and 470) and having a top surface substantially planar with the top surface of the second insulating layer (refer to upper surface of 430 and 470), and a second barrier (444) disposed between the second insulating layer (430 and 470)  and the second metal pad (454), and 
wherein the top surfaces of the first insulating layer and the second insulating layer are bonded to provide a bonding interface, 
the first metal pad and the second metal pad are connected, 

a portion of the first insulating layer in contact with a side region of the first metal pad includes a material different from the remaining portion of the first insulating layer (see pars. 44 and 51) .  

    PNG
    media_image1.png
    594
    801
    media_image1.png
    Greyscale

Regarding claim 20, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Jang teaches the first insulating layer (refer to layers 330 and 370) includes a first insulating film (330) disposed on the first substrate and a second insulating film (370) disposed on the first insulating film (330), a top surface of the second insulating film (370) is bonded to the top surface of the second insulating layer (refer to 430 and 470) to provide the bonding interface, and a 
Regarding claim 21, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Jang teaches the portion of the second insulating film (refer to 370) includes a material different from other portions of the second insulating film (refer to 430) (see pars. 44 and 51).   
Regarding claim 22, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Jang teaches an end portion of the second barrier (refer to 444) is spaced apart from the bonding interface, and the second insulating layer (refer to 430 and 470) contacts a side region of the second metal pad (444) adjacent to the bonding interface.  
Regarding claim 23, Jang teaches a semiconductor device comprising: 
a first semiconductor chip (see notation below); and 
a second semiconductor chip disposed on the first semiconductor chip (see notation below), wherein the first semiconductor chip includes: 
a first substrate (310); 
a first insulating layer (330 and 370) disposed on the first substrate (310) and having a top surface; 
a first metal pad (354) embedded in the first insulating layer (330 and 370) and having a top surface substantially planar with the top surface of the first insulating layer (330 and 370); and 

wherein the second semiconductor chip includes: 
a second substrate (410); 
a second insulating layer (430 and 470) disposed below the second substrate and having a planar surface; 
a second metal pad (454) embedded in the second insulating layer and having a surface substantially planar with the surface of the second insulating layer (refer to upper surface of 430 and 470); and  7PRELIMINARY AMENDMENTAttorney Docket No.: Q250856 Appln. No.: Not Yet Assigned 
a second barrier (444) disposed between the second insulating layer (430 and 470) and the second metal pad (454), and 
wherein the surfaces of the first insulating layer (refer to 330 and 370) and the second insulating layer (refer to 430 and 470) are bonded to provide a bonding interface, 
the first metal pad and the second metal pad (354 and 454) are connected, 
an end portion of the first barrier (NOTE: the end of barrier 344 is extending to the direction of the bonding interface) extends to the bonding interface, and 
a portion of the first insulating layer (refer to a portion of 370) in contact with a side region of the first metal pad (354) is separated from another portion of the first insulating layer by the first barrier (NOTE: a portion of 370 in contact with side region of metal pad 354 is vertically separated from the 330), and includes a material different from another portion of the first insulating layer (see pars. 44 and 51).

    PNG
    media_image1.png
    594
    801
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0141282)
Regarding claim 3, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above except for the end portion of the first barrier is spaced apart from the bonding interface by a distance of about 1 nm to about 100 nm.
However, it would have been obvious to one having ordinary skills in the art before the invention was made to include the end portion of the first barrier is spaced apart from the bonding interface by a distance of about 1 nm to about 100 nm in the teaching of Jang in order to reduce the thickness of the bonding interface, which minimize the overall thickness of the semiconductor device. 
Furthermore, there is no evidence indicating the feature recites “the end portion of the first barrier is spaced apart from the bonding interface by a distance of about 1 nm to about 100 nm” is critical and it has been held that it is not inventive to discover § 2144.05.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Regarding claim 8, Jang teaches all the limitations of the claimed invention for the same reasons as set-forth above except for a portion of the second insulating film in contact with the side region of the first metal pad covers a portion of the top surface of the second metal pad at the bonding interface.
Fig. 15 of Jang shows another embodiment of the semiconductor device, wherein a portion of the second insulating film (130 and 182) in contact with the side region of the first metal pad (162) covers a portion of the top surface of the second metal pad (refer to second metal pad 270) at the bonding interface.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include portion of the second insulating film in contact with the side region of the first metal pad covers a portion of the top surface of the second metal pad at the bonding interface as taught in fig. 15 of Jang in fig. 29 of Jang so that it provides an alternative way of making product.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (2016/0141282) as applied to claim 1 above, and further in view of Fujii (US 2018/0269248).

Fujii teaches the same field of an endeavor wherein the first substrate (refer to 7a and 7b) includes a wiring part (59) electrically connected to a first device substrate (50), and an etch stop layer (61) is disposed between the wiring part (59) and the first insulating layer (69) (see fig. 2).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the first substrate includes a wiring part electrically connected to a first device substrate, and an etch stop layer is disposed between the wiring part and the first insulating layer as taught by Fujii in the teaching of Jang in order to provide an electrical connection to the upper electrodes from the device substrate.
Regarding claim 15, Jang and Fujii teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, fig. 2 of Fujii teaches the etch stop layer (61) is in contact with a side region of the first barrier (67a).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “the end portion of the first barrier is positioned in the second insulating layer.”
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “wherein a void is disposed between a side region of the second metal pad adjacent to the bonding interface and an end portion of the second barrier.”
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “a width of the second metal pad is greater than a width of the first metal pad, and the portion of the first insulating layer in contact with the side region of the first metal pad covers a portion of the top surface of the second metal pad.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818